Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 03/30/2021.
Priority
This application, filed 10/04/2018, Pub. No. US 2019/0101548 A1, published 04/04/2019, is a divisional of U.S. Patent Application No. 14/910,881, Pub. No. US 2017/0115313, published 04/27/2017 (Corrected Publication), now U.S. Patent No. 10,222,388, issued 03/05/2019, which is a National Stage of International Patent Application No. PCT/EP2014/066620, filed 08/01/2014, Pub. No. WO 2015/018757, published 02/12/2015. 
Status of Claims
Claims 22-47 are currently pending.  Claims 1-21 have been originally filed.  Claims 1-21 have been cancelled, and Claims 22-47 have added, as set forth in Applicant’s Preliminary amendment entered 10/04/2018.  Claims 22-47 have been subject to the restriction requirement mailed 09/08/2020.  Claims 22-29, 37-39, 41, 42 and 44-47 have been withdrawn from further consideration.  Claims 30, 32, 35-36, 40 and 43 have been amended, as set forth in Applicant’s amendment filed 03/30/2021.  Claims 30-32, 34-36, 40 and 43 are allowed.  Claim 33 is rejected. 
Information Disclosure Statement
The information disclosure statement filed 03/30/2021 fails to comply with 37 CFR 1.98(a)(3), because, a copy of the non-patent literature document Cite No 1 has not been submitted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement, submitted on 05/18/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn in view of Applicant’s claim amendment and argument.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
subject matter which applicant regards as the invention.
This rejection is necessitated by Applicant's amendment.
Claim 33 recites the limitation "an antibody which specifically recognizes the side chain R":  

    PNG
    media_image1.png
    94
    1146
    media_image1.png
    Greyscale



There is insufficient antecedent basis for this limitation in the claim because Claim 30, as amended, recites the specific structure of formula (Ib):

    PNG
    media_image2.png
    691
    940
    media_image2.png
    Greyscale



Conclusion
Claims 30-32, 34-36, 40 and 43 are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641